United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.C., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Loma Linda, CA, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Stephanie N. Leet, Esq., for the appellant1
Office of Solicitor, for the Director

Docket No. 19-0241
Issued: August 12, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
JANICE B. ASKIN, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On November 14, 2018 appellant, through counsel, filed a timely appeal from an
October 29, 2018 merit decision of the Office of Workers’ Compensation Programs (OWCP).
Pursuant to the Federal Employees’ Compensation Act2 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.3

1
In all cases in which a representative has been authorized in a matter before the Board, no claim for a fee for legal
or other service performed on appeal before the Board is valid unless approved by the Board. 20 C.F.R. § 501.9(e).
No contract for a stipulated fee or on a contingent fee basis will be approved by the Board. Id. An attorney or
representative’s collection of a fee without the Board’s approval may constitute a misdemeanor, subject to fine or
imprisonment for up to one year or both. Id.; see also 18 U.S.C. § 292. Demands for payment of fees to a
representative, prior to approval by the Board, may be reported to appropriate authorities for investigation.
2
3

5 U.S.C. § 8101 et seq.

The Board notes that, following the October 29, 2018 decision, OWCP received additional evidence. However,
the Board’s Rules of Procedure provides: “The Board’s review of a case is limited to the evidence in the case record
that was before OWCP at the time of its final decision. Evidence not before OWCP will not be considered by the
Board for the first time on appeal.” 20 C.F.R. § 501.2(c)(1). Thus, the Board is precluded from reviewing this
evidence for the first time on appeal. Id.

ISSUE
The issue is whether OWCP has met its burden of proof to terminate appellant’s wage-loss
compensation, effective February 16, 2018, pursuant to 20 C.F.R. § 10.500(a) based on her
earnings had she accepted a temporary, limited-duty assignment.
FACTUAL HISTORY
On February 9, 2011 appellant, then a 53-year-old medical instrument technician, filed a
traumatic injury claim (Form CA-1) alleging that on February 1, 2011 she sustained an injury when
she pulled a chair with a broken wheel while in the performance of duty. OWCP initially accepted
her claim for lumbar sprain, but later expanded the accepted conditions to include sciatica and
displacement of lumbar intervertebral disc without myelopathy. Appellant later stopped work and
received wage-loss compensation on the periodic rolls commencing June 29, 2014.4
On August 30, 2016 the employing establishment offered appellant a light-duty
assignment. The assignment was for full-time work and had an annual salary of $61,036.00. The
assignment’s physical requirements included sitting and using a computer for data entry and
conducting research. The position allowed for the ability to reposition as needed for comfort and
required lifting, pushing, and pulling up to 10 pounds. It did not require overhead use of the arms,
bending, squatting, or twisting.
Appellant did not accept the offered position and she submitted reports from Dr. Babak
Khamsi and Dr. Thomas Haider, both Board-certified orthopedic surgeons, who provided opinions
that she was temporarily totally disabled.
By decision dated November 16, 2016, OWCP terminated appellant’s wage-loss
compensation effective August 30, 2016 pursuant to 20 C.F.R. § 10.500(a) based on her earnings
had she accepted the limited-duty assignment. However, by decision dated August 31, 2017, a
representative of OWCP’s Branch of Hearings and Review reversed OWCP’s termination action
due to OWCP’s failure to provide her with a notice of proposed termination.
In September 2017, OWCP referred appellant to Dr. Steven M. Ma, a Board-certified
orthopedic surgeon, for a second opinion examination and requested that he provide an opinion on
her ability to work.
In an October 18, 2017 report, Dr. Ma reported his findings on physical examination and
noted that they did not support appellant’s severe pain complaints nor did they warrant additional
surgery. He concluded that the examination findings, as well as the results of a July 20, 2017

4
Appellant has a prior claim, filed under a separate claim number, for an August 27, 2009 injury which was
accepted for cervical and lumbar strains. She also filed claims for March 11 and July 30, 2003 injuries which were
administratively handled by OWCP due to no lost time from work. Appellant underwent OWCP-approved low back
surgery on January 23, 2014 which included decompression/fusion procedures between the L3 and S1 disc levels.

2

functional capacity evaluation, showed that she could currently perform the duties of the lightduty assignment offered by the employing establishment on August 30, 2016.
On December 1, 2017 the employing establishment again offered appellant a light-duty
assignment.5 In a December 1, 2017 letter, a human resources specialist indicated that the medical
evidence of record showed that she could perform restricted work in a light-duty assignment. The
specialist indicated that the light-duty assignment was based on appellant’s medical restrictions as
detailed by Dr. Ma. She noted that the offer served as assurance that appellant’s duties during her
period of recovery would not exceed the physical requirements outlined in the offer. An attached
document for the administrative support position bore the heading “Veterans Health
Administration -- Light[-]Duty Assignment” and described the duties of the assignment which
were mostly clerical in nature. The assignment was for full-time work and had an annual salary
of $61,036.00. The assignment’s physical requirements included sitting and using a computer for
data entry and conducting research. The position allowed the ability to reposition as needed for
comfort and required lifting, pushing, and pulling up to 10 pounds. It did not require overhead use
of the arms, bending, squatting, or twisting.
On December 6, 2017 the employing establishment advised OWCP that appellant had
refused the offered light-duty assignment and that she had indicated that she would obtain work
restrictions from her attending physicians. On December 12, 2017 OWCP received an undated
report from Dr. Khamsi who indicated that appellant could only perform the light-duty position
for six hours per day with frequent breaks.6
In a December 12, 2017 letter, OWCP advised appellant that it proposed to terminate her
wage-loss compensation pursuant to 20 C.F.R. § 10.500(a) based on her earnings had she accepted
a temporary, limited-duty assignment. It noted that it had been advised that she accepted a
“temporary light[-]duty assignment” offered by the employing establishment on December 1,
2017, but that she, on her own accord, had limited her performance of work to six hours per day
effective December 12, 2017. OWCP indicated that the weight of the medical evidence,
represented by Dr. Ma’s opinion, showed that appellant could perform the temporary assignment
as offered. It noted that her case would be held open for 30 days to afford her an opportunity to
accept the full assignment and report to duty, or arrange for a report date without penalty. If
appellant chose not to accept “this assignment in full,” she was required to provide a written
explanation of her reasons during the allotted period. OWCP noted, “If you decline to report to
the temporary light[-]duty assignment, and fail to demonstrate that the declination is justified
(within the allotted 30 days), your right to wage[-]loss compensation will be terminated
indefinitely since this light[-]duty assignment has no projected end date.”

5

The assignment would be available to appellant on December 6, 2017 and it appears that the assignment had the
same duties/physical requirements as the assignment that was offered to her on August 30, 2016. The Board notes
that appellant was receiving wage-loss compensation on the periodic rolls at the time the employing establishment
offered the light-duty assignment on December 1, 2017.
6
It appears that appellant attempted to perform the offered light-duty position for a brief period. However, the
precise extent of this attempt is unclear from the case record.

3

In a January 8, 2018 letter, counsel argued that appellant had not completely abandoned
the light-duty assignment. She asserted that the reports of attending physicians showed that
appellant could not perform the assignment for eight hours per day.
Appellant submitted several reports from attending physicians, including a December 26,
2017 report from Dr. James I. Rho, a Board-certified anesthesiologist, who advised that she
reported that she had returned to work, but could not tolerate an eight-hour work shift. Dr. Rho
recommended that she work six hours per day. In a January 9, 2018 report, Dr. Haider noted that
appellant had reported her back had worsened due to prolonged sitting at work and he indicated
that she was temporarily totally disabled. On February 6, 2018 he noted her complaints of back
pain and indicated that she could not return to work. Dr. Haider advised that appellant was
awaiting surgery intended to relieve her intense lower back pain.
By decision dated February 16, 2018, OWCP terminated appellant’s wage-loss
compensation, effective February 16, 2018, pursuant to 20 C.F.R. § 10.500(a) based on her
earnings had she accepted a temporary, limited-duty assignment. It indicated that the weight of
the medical evidence, represented by Dr. Ma’s opinion, showed that she could perform the full
time light-duty assignment.
On March 13, 2018 appellant, through counsel, requested a telephonic hearing with a
representative of OWCP’s Branch of Hearings and Review. During the hearing, held on
August 14, 2018, counsel argued that the reports of attending physicians showed that appellant
could not perform the offered light-duty assignment on a full-time basis. Appellant submitted
additional reports of Dr. Khamsi and Dr. Haider which discussed her medical condition in late2018.
By decision dated October 29, 2018, OWCP’s hearing representative affirmed OWCP’s
February 16, 2018 decision.
LEGAL PRECEDENT
Once OWCP accepts a claim and pays compensation, it has the burden of proof to justify
termination or modification of compensation benefits.7
OWCP regulations at 20 C.F.R. § 10.500(a) provide in relevant part:
“(a) Benefits are available only while the effects of a work-related condition
continue. Compensation for wage loss due to disability is available only for any
periods during which an employee’s work-related medical condition prevents him
or her from earning the wages earned before the work-related injury. For example,
an employee is not entitled to compensation for any wage loss claimed on a [Form]
CA-7 to the extent that evidence contemporaneous with the period claimed on a
[Form] CA-7 establishes that an employee had medical work restrictions in place;
that light duty within those work restrictions was available; and that the employee
was previously notified in writing that such duty was available. Similarly, an
employee receiving continuing periodic payments for disability was not prevented
7

S.F., 59 ECAB 642 (2008); Kelly Y. Simpson, 57 ECAB 197 (2005); Paul L. Stewart, 54 ECAB 824 (2003).

4

from earning the wages earned before the work-related injury if the evidence
establishes that the employing [establishment] had offered, in accordance with
OWCP procedures, a temporary light-duty assignment within the employee’s work
restrictions.”8
When it is determined that an appellant is no longer totally disabled from work and is on
the periodic rolls, OWCP’s procedures provide that the claims examiner should evaluate whether
the evidence of record establishes that light-duty work was available within his or her restrictions.
The claims examiner should provide a pretermination or prereduction notice if appellant is being
removed from the periodic rolls.9 When the light-duty assignment either ends or is no longer
available, the claimant should be returned to the periodic rolls if medical evidence supports
continued disability.10
OWCP’s procedures further advise, “If there would have been wage loss if the claimant
had accepted the light-duty assignment, the claimant remains entitled to compensation benefits
based on the temporary actual earnings WEC calculation (just as if he/she had accepted the lightduty assignment).”11
ANALYSIS
The Board finds that OWCP has not met its burden of proof to terminate appellant’s wageloss compensation, effective February 16, 2018, pursuant to 20 C.F.R. § 10.500(a) based on her
earnings had she accepted a temporary, limited-duty assignment.
OWCP has terminated appellant’s wage-loss compensation on February 16, 2018 pursuant
to 20 C.F.R. § 10.500(a). The Board is unable to determine from the current record whether its
termination of her benefits is proper under section 10.500(a) as it cannot be established whether
she had been offered a temporary or a permanent employment position. OWCP procedures require
that, when an employing establishment provides an alternate employment position to a partially
disabled employee who cannot perform his or her date-of-injury position, it must be determined
whether the offered position is permanent or temporary in nature.12 If the employment offered to
an employee on the periodic rolls is temporary and the employee does not accept the position
section 10.500(a) applies.13 However, if the offered employment is permanent in nature and the
employee does not accept the position the penalty provisions under 5 U.S.C. § 8106(c) apply.14

8

20 C.F.R. § 10.500(a).

9
Federal (FECA) Procedure Manual, Part 2 -- Claims, Job Offers and Return to Work, Chapter 2.814.9(c)(1)
(June 2013).
10

Id.

11

Id. at Chapter 2.814.8(c)(10).

12

Id. at Chapter 2.814.4.

13

Supra note 8.

14
See C.W., Docket No. 18-1779 (issued May 6, 2019) (termination under 20 C.F.R. § 10.500(a) reversed given
that it was unclear whether the assignment offered to the claimant on the periodic rolls was temporary in nature).

5

On December 1, 2017 the employing establishment provided appellant a written job offer
as a full-time modified administrative assistant beginning December 6, 2017. The document
effectuating the offer bore the heading “Veterans Health Administration – Light[-]Duty
Assignment.” The assignment was for an administrative assistant with full-time work and had an
annual salary of $61,036.00. The cover letter for the written job offer, completed by a human
resources specialist for the employing establishment, provided notice that the offer served as
assurance that appellant’s duties during her period of recovery would not exceed the physical
requirements outlined in the offer. However, the specialist did not provide an indication as to
whether the offered assignment was temporary or permanent and her notice is vague in the absence
of further clarifying documentation in the case record. When OWCP issued its notice of proposed
termination of wage-loss compensation on December 12, 2017, it noted that appellant had limited
her work to six hours per day in the “temporary light-duty assignment” provided by the employing
establishment.15 The Board finds, however, that there is no documentation of record supporting
the status of the offered assignment as temporary in nature.
Appellant was a recipient of wage-loss compensation on the periodic rolls at the time of
the December 1, 2017 offer of employment. Therefore, to terminate her wage-loss compensation
pursuant to 20 C.F.R. § 10.500(a), OWCP had the burden of proof to establish that the employment
position was temporary in nature. This determination is critical as a permanent job offer would
require OWCP to terminate benefits in compliance with the strict provisions of 5 U.S.C. § 8106(c).
As it cannot be established that the assignment offered to appellant was a temporary position,
OWCP has not met its burden of proof to terminate wage-loss compensation pursuant to section
10.500(a).16
CONCLUSION
The Board finds that OWCP has not met its burden of proof to terminate appellant’s wageloss compensation, effective February 16, 2018, pursuant to 20 C.F.R. § 10.500(a) based on her
earnings had she accepted a temporary, limited-duty assignment.

Although OWCP characterized the assignment as a “temporary light-duty assignment,” it also indicated in its
December 12, 2017 notice that “this light[-]duty assignment has no projected end date.”
15

16

See C.W., supra note 14.

6

ORDER
IT IS HEREBY ORDERED THAT the October 29, 2018 decision of the Office of
Workers’ Compensation Programs is reversed.
Issued: August 12, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Janice B. Askin, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

7

